Citation Nr: 1135897	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  04-35 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for chronic muscular strain superimposed on post-traumatic and degenerative instability of the thoracolumbar spine.

2. Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Amrit K. Sidhu, Attorney at law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from February 1972 to June 1978.  This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO) that increased the rating for a thoracic spine disability to 20 percent, effective December 10, 2002.  In August 2006, the case was remanded for additional development.  A December 2006 rating decision further increased the rating to 40 percent, effective September 27, 2006.  In June 2007, the Board issued a decision that denied a rating in excess of 40 percent for a thoracic spine disability.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  On August 14, 2008, the Court issued an order that granted a Joint Motion for Remand (Joint Motion) prepared by the parties, vacated the Board's June 2007 decision, and remanded the matter on appeal to the Board for action in compliance with the Joint Motion.  In December 2008 the case was remanded for additional development.

The increased rating issue has been recharacterized.  As noted in the Joint Motion, in February 2004 and March 2007 statements, the Veteran raised the issues of entitlement to service connection for cervical spine disability and lumbar spine disability, to include on a secondary basis.  An April 2009 rating decision granted service connection for (1) chronic muscular strain superimposed on post-traumatic and degenerative instability of the cervical spine (and awarded a 20 percent rating) and (2) chronic muscular strain superimposed on post-traumatic and degenerative instability of the lumbar spine.  The lumbar spine disability was combined with the thoracic spine disability on appeal.

The record indicates that the Veteran has asserted that he is not employable by reason of his service-connected disabilities.  The Board notes that, in Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.

The issue of entitlement to service connection for cerebellar ataxia secondary to service-connected chronic muscular strain superimposed on post-traumatic and degenerative instability of the thoracolumbar spine has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action on his part is required.


REMAND

The RO requested an advisory opinion from the Director of VA's Compensation and Pension Service (C&P) with respect to an extraschedular TDIU evaluation.  At that time, the record included an October 2009 VA examination report which concluded that "[t]his current [back] condition would limit [the Veteran] from finding any gainful employment, and would most likely make him unemployable."  An addendum to the 2009 examination report dated in February 2010 concluded that "his current service-connected back problem makes him unemployable" based in part on findings that (1) the Veteran stopped working in 1988 due to back problems and (2) the Veteran is wheelchair-bound due to his back problems.  An April 2009 VA examination report also concluded that "[w]orking capacity is severely limited by neurologic and orthopedic problems.  He should be considered as having permanent and total disability."

The June 2010 advisory opinion from the C&P Director advised that an extraschedular TDIU was not warranted as (1) the VA vocational rehabilitation and counseling file showed that the Veteran held numerous jobs subsequent to 1988; (2) the record revealed a history of intercurrent injuries (including 1983 and 1986 injuries after being thrown off horses and a 1992 slip and fall in his bathtub) and effects of nonservice-connected disabilities (including cerebellar ataxia and a history of substance/alcohol abuse); and (3) the record did not contain a concise evaluation of the degree of disability attributable exclusively to the service-connected thoracolumbar spine disorder.  The Director noted that under 38 C.F.R. § 4.19, an intercurrent disability may not be used as the basis of a total disability rating. 

The Court has held that when it is not possible to separate the effects of a service-connected condition and a nonservice-connected condition, the provisions of 38 C.F.R. § 3.102 mandate that reasonable doubt on any issue was to be resolved in the Veteran's favor, and that all signs and symptoms be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Accordingly, this appeal requires determinations, to the extent possible, as to what are the manifestations of the Veteran's service-connected thoracolumbar disorder, as opposed to manifestations of his nonservice-connected post-service injuries.  The Board cannot render an informed decision concerning the level of disability caused by the Veteran's service-connected back disability without specific medical information regarding the symptoms and impairment that are attributable solely to intercurrent back injuries.  See Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so). Accordingly, another VA examination to secure medical guidance in this matter is necessary.

Finally, there has not been adequate compliance with the Board's December 2008 remand instruction, namely, that a VA examiner "should ascertain whether the veteran has had incapacitating episodes (periods of acute signs and symptoms of intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician) of thoracic disc disease over the past 12 months and, if so, also ascertain the extent of such episodes (in terms of weeks of incapacitation during the past year)."  None of the subsequent VA examination reports (in April 2009, October 2009, and April 2011) specifically addressed the issue of incapacitating episodes.  Therefore, another remand to rectify the noncompliance is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

Also, prior to adjudicating the issues on appeal, the RO must develop and adjudicate the issue of entitlement to service connection for cerebellar ataxia secondary to service-connected chronic muscular strain superimposed on post-traumatic and degenerative instability of the thoracolumbar spine.  This issue was specifically raised by the Veteran's attorney in June 2011 correspondence.  

The TDIU claim is inextricably intertwined with the as yet unadjudicated claim of secondary service connection for cerebellar ataxia.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  The Board notes that the neurologist who performed the April 2011 VA neurology examination report (as well as the May 2011 addendum to that report) concluded that "it is felt to be as likely as not that his spinal condition has worsened his gait and upper extremity function in the context of his cerebellar ataxia."  Service connection may be established on a secondary basis for a disability that is aggravated by a service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for the Veteran to be examined by an appropriate physician to ascertain the nature and severity of the symptoms (and associated functional impairment) of his service-connected thoracolumbar disorder.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology/findings must be described in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should:

a. ascertain whether the Veteran has had incapacitating episodes (periods of acute signs and symptoms of intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician) due to his service-connected thoracolumbar disorder over any 12 month period during the appeal (i.e., since 2002) and, if so, also ascertain the extent of such episodes (in terms of weeks of incapacitation during any given year).
 
b. To the extent possible the examiner must distinguish any orthopedic or neurologic symptoms of the Veteran's service-connected thoracolumbar disorder, from those that are attributable solely to his post-service back injuries.  If the examiner finds that it is not possible to separate the effects of the Veteran's service-connected thoracolumbar disorder from the effects of any post-service (intercurrent) back injury, all such signs and symptoms (and associated impairment of function) must (as required by governing law/caselaw) be attributed to the service-connected back disorder.  If this is not possible without resorting to speculation, the examiner should so indicate, and explain why.

The examiner must explain in detail the rationale for all conclusions reached.

2. After all development is completed, adjudicate the issue of service connection for cerebellar ataxia as secondary to service-connected chronic muscular strain superimposed on post-traumatic and degenerative instability of the thoracolumbar spine.  If the claim is denied, the Veteran and his attorney should be notified of the decision and his appellate rights.

3. The RO should then readjudicate claims on appeal, to include extraschedular considerations.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, an appropriate supplemental statement of the case must be issued and the Veteran and his attorney must have opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

